Citation Nr: 1303036	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the wrists.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from July 1995 to January 1996, and from September 2004 to December 2005.  He reported an additional period of service in 2009, which has not been confirmed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The June 2008 rating decision denied the claim for service connection for carpal tunnel syndrome of the right and left wrists.  The August 2011 rating decision, in pertinent part, denied service connection for sleep apnea.  These claims are being remanded to the RO via the Appeals Management Center (AMC).  


REMAND

The Board notes that, in his November 2011 VA Form 9, the Veteran requested a videoconference hearing before a Member of the Board (now called a Veterans Law Judge (VLJ) at the local regional office.  At that time, the issue on appeal was service connection for carpal tunnel syndrome of the wrists. The Veteran has not indicated that he intended to withdraw this request for a Board videoconference hearing.  As such, the Veteran should be afforded an opportunity to provide testimony on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2012).  A March 2012 letter from the RO acknowledged the Veteran's request for a Board videoconference hearing, and told the Veteran that he had been placed on the list of persons that wanted a Board hearing; however, the claims file was subsequently transferred to the Board without indication that a Board hearing had actually been scheduled.  

With regard to the claim for service connection for sleep apnea, the Board observes that copies of the notice of disagreement (NOD), statement of the case (SOC), and supplemental statement of the case (SSOC) have not been associated with the Veteran's claims file, including his Virtual VA efolder.  The claims file references that in January 2011 the Veteran claimed service connection for sleep apnea, even though this claim does not appear to be in the claims file.  An August 2011 rating decision, which was mailed on August 10, 2011, denied service connection for sleep apnea.  A September 2011 RO letter to the Veteran acknowledges receipt of notice of disagreement with a RO decision.  The record does not include a copy of the SOC, although in a letter received in November 2011 that accompanied a VA Form 9, the representative indicated the Form 9 was being submitted to perfect the appeal as to the issue of service connection for sleep apnea.  These procedural documents, as well as any associated evidence, are essential to adjudication of the Veteran's claim.  Upon remand, the RO should associate all procedural documents related to the claim for service connection for sleep apnea, including but not limited to the NOD, SOC, and SSOC, as well as copies of all the evidence and communications referred to therein, with the Veteran's claims file and Virtual VA efolder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all relevant procedural documents, including any evidence referred therein, has been associated with the Veteran's physical claims file, as well as his Virtual VA efolder, including, but not limited to copies of the NOD, SOC, and SSOC for the claim of service connection for sleep apnea.

2.  The Veteran should be scheduled for a Board hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at the most recent address of record, and a copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.


The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


